963 F.2d 381
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jesus MENESES-ENCINAS, Defendant-Appellant.
No. 90-10647.
United States Court of Appeals, Ninth Circuit.
Submitted April 10, 1992.*Decided May 13, 1992.

Before CHOY, SNEED and SKOPIL, Circuit Judges.


1
MEMORANDUM**


2
Jesus Meneses-Encinas (Meneses) appeals his conviction, following the entry of a conditional guilty plea, for possession with intent to distribute marijuana.   He contends that the trial court erred by denying his motion to suppress physical evidence and statements.   We affirm.


3
Meneses argues that police officers unlawfully stopped him.   A stop occurs when a person reasonably believes that he is not free to leave.   United States v. Johnson, 903 F.2d 1219, 1221 (9th Cir.1990).   There must be some use of physical force or showing of authority which in some way restrains a citizen's liberty.   Florida v. Bostick, 111 S.Ct. 2382, 2386 (1991).   Mere police questioning does not constitute a stop as long as a reasonable person would feel free to go about his business.   In this case, no stop occurred when the agents merely approached and questioned Meneses in the stationary vehicle.   See Bostick, 111 S.Ct. at 2387.


4
Meneses further argues that his confession was involuntary and that its admission violated the Fifth Amendment.   For a statement to be voluntary, it must be "a product of rational intellect and free will."   United States v. Eccles, 850 F.2d 1357, 1361 (9th Cir.1988) (internal quotations omitted).   The Fifth Amendment only protects defendants from involuntary statements arising out of official coercion;  it does not protect a defendant from his own moral and psychological pressures.   United States v. Moreno, 891 F.2d 247, 250 (9th Cir.1989).   The evidence supports the district court's conclusion that the defendant's statements were made knowingly and voluntarily.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a), Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3